Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02681-PAB-NYW

   SEBO AMERICA, LLC.

          Plaintiff,

   v.

   BUYPARTS LIMITED,
   CHRIS YEMM,
   E.L.I DISTRIBUTION LIMITED,
   ELECTRIC VAC, LLC,
   KIM SATTENFIELD,
   MORNINGSTAR INVESTMENTS LLC,
   STEPHEN DUTKA,
   WIRRAL DISCOUNT SUPPLIES LIMITED and DOES 1-10,
   D.I.Y. FLOORING LLC,
   INNO PLUS INC.,
   DQUBE INTERNATIONAL LLC,
   KITCHEN PRODUCTS DISTRIBUTION, LLC,
   KAIROS FUNDING, LLC,
   JUSTIN BALK,
   GEORGIA VACUUM, INC.,
   LONG LAM,
   MIDWEST RETAIL, LLC,
   FLORIDA HOUSEHOLD 5, LLC,
   ICLEAN AIR PRODUCTS LLC,
   AHMED TILDI, and
   CAMILO GOMEZ,

          Defendants.

                                     ORDER TO SHOW CAUSE

   Magistrate Judge Nina Y. Wang

          This matter is before the court on Plaintiff’s failure to comply with a court order setting a

   Scheduling Conference and requiring the submission of a proposed Scheduling Order, as well as

   failure to prosecute the case in accordance with Rule 1 of Federal Rules of Civil Procedure and

   this District’s Local Rule of Civil Practice 41.1.
Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 2 of 6




                                          BACKGROUND

          Plaintiff SEBO America, LLC (“Plaintiff” or “SEBO”) initiated this action on September

   19, 2019 against approximately 79 Defendants and Does 1-10, alleging various violations of the

   Lanham Act; common law unfair competition; common law trademark infringement; Colorado

   Unfair Business Practices Act; Colorado Consumer Protection Act; and unjust enrichment. [#1].

   Because the action was drawn directly to a Magistrate Judge, by Order dated September 24, 2019,

   this court set a deadline to file a Consent/Non-Consent for no later than November 20, 2019 and

   Scheduling Conference on November 27, 2019. [#22]. Plaintiff moved for third-party discovery

   to learn of Defendant’s identities [#24], which was granted on September 30, 2019. [#25].

          Considering Plaintiff’s voluntary dismissal of certain Defendants [#28; #33] and a letter to

   the court from one such Defendant [#34], on November 6, 2019, this court set a Telephonic Status

   Conference. [#35]. In the interim, several more Defendants were dismissed. At the time of the

   Telephonic Status Conference on November 12, 2019, only two Defendants had appeared, Electric

   Vac, LLC and Stephen Dutka (collectively “Electric Vac Defendants”). [#39]. The court,

   Plaintiff, and the Electric Vac Defendants discussed the filing of an Amended Complaint by

   Plaintiff and whether such Amended Complaint would moot the Motion to Dismiss. [Id. at 1].

   The Parties and the court also discussed the setting of a Scheduling Conference, which was then

   set for January 29, 2019. [Id.].

          On January 23, 2019, Plaintiff sought an extension of the Scheduling Conference based on

   “awaiting compliance with a subpoena in order to learn the identities, capacities, and information

   necessary to affect proper service on other Defendants.” [#54]. SEBO sought sixty days extension

   for such Scheduling Conference. [Id. at 2]. This court granted in part and denied in part the

   Motion, resetting the Scheduling Conference for March 2, 2020 with a proposed Scheduling Order



                                                   2
Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 3 of 6




   due no later than February 24, 2020.1 [#56]. This court further indicated that no further extensions

   would be granted absent extraordinary circumstances. [Id.].

          On February 24, 2020, SEBO again moved to continue the Scheduling Conference on the

   basis that Plaintiff had dismissed numerous parties and filed an Amended Complaint “to name the

   true identities and capacities of the remaining DOE defendants” (“Second Motion to Continue”)

   [#64]. In this Second Motion to Continue, SEBO sought an extension of another thirty days for

   the Scheduling Conference. [Id. at 2]. This court then converted the March 3 Scheduling

   Conference to a Status Conference and ordered Plaintiff’s counsel to appear in person. [#66; #75].

          During the March 3, 2020 Status Conference, Plaintiff indicated that it had served almost

   all the remaining Defendants. [#76]. This court then ordered that SEBO file proofs of service for

   all served Defendants no later than March 6, 2020. [Id.]. Then, in consultation with all counsel

   present, this court set a Scheduling Conference for April 21, 2020 at 9:00 a.m. before this court.

   [Id.]. On March 27, 2020, this court reset the Scheduling Conference to a Telephonic Scheduling

   Conference and re-set it to 1:30 p.m. in light of the District’s procedures in place to respond to the

   COVID-19 pandemic. [#98]. Despite the fact that counsel for the appearing Defendants called in,

   counsel for Plaintiff did not.

          The undersigned Magistrate Judge then directed her courtroom deputy to call Plaintiff’s

   counsel. Once Plaintiff’s counsel was on the phone, this court inquired why no proposed

   Scheduling Order had been filed; no leave sought by Plaintiff to re-set the Scheduling Conference

   had been filed; and no leave had been granted by the court to either vacate the Scheduling

   Conference or re-set it to a different time. See [#102]. Plaintiff’s counsel responded that a

   Scheduling Order could be submitted “shortly” and that Plaintiff was close to settlement with


   1
     This Scheduling Conference was later reset to March 3, 2020 due to an unavoidable conflict in
   the court’s schedule. [#59].
                                                     3
Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 4 of 6




   Defendants Justin Balk and Morningstar Investments, LLC. Upon further inquiry about the delay

   and lack of compliance with the court order, Plaintiff’s counsel suggested that it was delayed

   because it was awaiting information from the subpoena. But such a representation is belied by the

   record, in particular the discussion between the court and Plaintiff’s counsel during the March 3

   Status Conference, and Plaintiff’s representation that it had recently amended its operative

   pleading to reflect the true identities of the Doe Defendants and that it was almost finished with

   service. [#76]. Given the lack of good cause and diligence, and the contradictory representations

   to the court by Plaintiff’s counsel, this court indicated that it intended to issue an Order to Show

   Cause and that it would reset a Scheduling Conference if the Order to Show Cause was discharged.

   See [#102].

                                              ANALYSIS

          Local Rule of Practice 41.1 provides:

          A judicial officer may issue an order to show cause why a case should not be
          dismissed for lack of prosecution or for failure to comply with these rules, the
          Federal Rules of Civil Procedure, or any court order. If good cause is not shown
          within the time set in the show cause order, a district judge or a magistrate judge
          exercising consent jurisdiction may enter an order of dismissal with or without
          prejudice.

   D.C.COLO.LCivR 41.1.

          “Parties . . . have an uncompromising duty to comply with court orders, which ‘are not

   suggestions or recommendations, [but] are directives with which compliance is mandatory.’” Hart

   v. Blanchette, 13-cv-6458CJS, 2019 WL 1416632, at *21 (W.D.N.Y. Mar. 29, 2019) (quoting U.S.

   Bank N.A. v. SFR Invs. Pool 1, LLC, No. 2:16-cv-00576-GMN-NJK, 2018 WL 701816, at *3 (D.

   Nev. Feb. 2, 2018)). See also id. at *22 (“It is axiomatic that attorneys must comply with court

   orders and have a responsibility to oversee their clients’ compliance.” (citing Sun River Energy,

   Inc. v. Nelson, 800 F.3d 1219, 1229 (10th Cir. 2015))). Despite having filed this action in


                                                    4
Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 5 of 6




   November 2019, each time this court has attempted to convene a Scheduling Conference in this

   matter, Plaintiff has sought to delay such Scheduling Conference. Rule 16(b)(2) of the Federal

   Rules of Civil Procedure directs the court to “issue the scheduling order as soon as practicable, but

   unless the judge finds good cause for delay, the judge must issue it within the earlier of 90 days

   after any defendant has been served with the complaint or 60 days after any defendant has

   appeared.” Fed. R. Civ. P. 16(b)(2). In addition, Rule 1 of the Federal Rules of Civil Procedure

   requires this court to proceed in a manner to secure the “just, speedy, and inexpensive”

   determination of the matter.

          Plaintiff’s actions have made it impossible for this court to convene a Scheduling

   Conference within an appropriate amount of time, and Plaintiff neither sought leave to further

   extend the Scheduling Conference nor articulated any good cause for further delay or excuse from

   filing a proposed Scheduling Order as ordered by the court. [#102]. Indeed, had it not been for

   the court’s contact with Plaintiff’s counsel after he failed to call in, it seems that Plaintiff would

   simply have failed to appear for the Scheduling Conference. Nor has Plaintiff sought an entry of

   default against the non-responsive Defendants, see [#81-#91], some of whom were required to

   respond no later than November 2019. See, e.g., [#81; #82].

                                             CONCLUSION

          Accordingly, IT IS ORDERED:

          (1)     Plaintiff SEBO America, LLC, and its counsel, Jeffrey Michael Sturman, are

          ORDERED TO SHOW CAUSE, if any there be, in writing and on or before April 24,

          2020, why this case should not be dismissed pursuant to D.C.COLO.LCivR 41.1 for failure

          to comply with an order of this court; and why Plaintiff and/or its counsel, should not be

          subject to sanctions for failing to adhere to an order of this court.



                                                     5
Case 1:19-cv-02681-PAB-NYW Document 103 Filed 04/21/20 USDC Colorado Page 6 of 6




   DATED: April 21, 2020                   BY THE COURT:


                                           ________________________________
                                           Nina Y. Wang
                                           United States Magistrate Judge




                                       6
